COURTNEY HUDSON GOODSON, Justice, concurring. |1SI am in full agreement with the majority opinion to affirm on direct appeal and to dismiss the cross-appeal. However, I write separately on the choice-of-law issue to clarity the standard of review that is applicable in this case. In conflict-of-law disputes for causes of action arising in contract, this court applies the law of the state with the most significant relationship to the issue at hand. Ducharme v. Ducharme, 316 Ark. 482, 872 S.W.2d 392 (1994). In cases not involving an effective choice of law by the parties, the following factors are relevant in determining which state has the most significant relationship to a particular case: (1) the place of contracting; (2) the place of negotiation of the contract; (3) the place of performance; (4) the location of the subject matter of the contract; (5) the domicile, residence, nationality, place of incorporation, and place of business of the parties. Crisler v. Unum Ins. Co. of America, 366 Ark. 130, 233 S.W.3d 658 (2006). Thus, in any given case, a circuit court is called upon to apply these factors to the specific facts of the case in order to determine which state has the most significant relationship to the contract. Recognizing that this is a fact-based inquiry, this court in the past has applied the clearly-against-the-preponderance-of-the-evidence standard of review to a circuit court’s findings on a choice-of-law question. McMillen v. Winona Nat’l & Sav. Bank, 279 Ark. 16, 119648 S.W.2d 460 (1983); Tri-State Equip. Co. v. Tedder, 272 Ark. 408, 614 S.W.2d 938 (1981); Yarbrough v. Prentice Lee Tractor Co., 252 Ark. 349, 479 S.W.2d 549 (1972). This standard comports with Rule 52(b) of the Arkansas Rules of Civil Procedure, which provides that “in all contested actions tried upon the facts without a jury, ... [findings of fact, whether based on oral or documentary evidence, shall not be set aside unless clearly erroneous (clearly against the preponderance of the evidence)!.]” By analogy, we also employ the same standard of review when considering a circuit court’s findings regarding the sufficiency of a defendant’s contacts with the forum state in deciding whether there is personal jurisdiction. Yanmar Co., Ltd. v. Slater, 2012 Ark. 36, 386 S.W.3d 439; John Norrell Arms, Inc. v. Higgins, 332 Ark. 24, 962 S.W.2d 801 (1998); see also Wis. Brick & Block Corp. v. Cole, 274 Ark. 121, 622 S.W.2d 192 (1981) (the issue of whether sufficient minimum contacts exist is a question of fact); Ratliff v. Thompson, 267 Ark. 349, 590 S.W.2d 291 (1979) (same). While the issue of which state has the most significant relationship is ordinarily a question of fact, this case comes to us from an order of partial summary judgment, where the parties agree that there are no facts in dispute. Accordingly, our review must focus on the circuit court’s application of the law to the facts. Harasyn v. St. Paul Guardian Ins. Co., 349 Ark. 9, 75 S.W.3d 696 (2002); Chamberlin v. State Farm Mut. Auto. Ins. Co., 343 Ark. 392, 36 S.W.3d 281 (2001); Youngman v. State Farm Mut. Auto. Ins. Co., 334 Ark. 73, 971 S.W.2d 248 (1998). In this regard, a circuit court’s conclusions of law are given no deference on appeal. Morningstar v. Bush, 2011 Ark. 350, 383 S.W.3d 840. In my view, the circuit court correctly applied the law to the undisputed facts of this case to conclude that Arkansas has the most significant contacts in this case. Therefore, I agree that the circuit court did not err injajgranting summary judgment on this issue. CORBIN and DANIELSON, JJ., join.